Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian Johnson on May 5, 2022.

9. (Currently Amended)	A system for classifying objects within an identified volume of space in a vehicle, comprising:
an electro-optical sensor positioned inside the vehicle with a first line of sight facing toward a rear of the vehicle, the electro-optical sensor in communication with a processor and computerized memory storing computer-implemented imaging software thereon; 
a component in the vehicle comprising a surface sending an optical signal to the electro-optical sensor;
wherein the surface is within the first line of sight originating from the electro-optical sensor;
wherein the surface is positioned relative to the identified volume of space such that a second line of sight originating from the surface encompasses at least a portion of the identified volume of space; 
	an indirect reflective surface defining a third line of sight, wherein the indirect reflective surface is within the second line of sight originating at the surface but is not within the first line of sight originating from the electro-optical sensor, and wherein the third line of sight originating from the indirect reflective surface includes at least a portion of the identified volume that is not in the first line of sight originating with the active electro-optical sensor;
wherein the optical signal reflected from the surface back to the electro-optical sensor comprises image data gathered by the surface via the second line of sight into the identified volume;
wherein if characteristics of the optical signal as reflected by the 

14. (Currently Amended)	A system for classifying objects within an identified volume of space in a vehicle, comprising:
an electro-optical sensor positioned inside the vehicle with a first line of sight, the electro-optical sensor in communication with a processor and computerized memory storing computer-implemented imaging software thereon; 
a component in the vehicle comprising a reflective surface transmitting an optical signal to the electro-optical sensor;
wherein the reflective surface is within the first line of sight originating from the electro-optical sensor;
wherein the reflective surface is positioned relative to the identified volume of space such that a second line of sight originating from the reflective surface encompasses at least a portion of the identified volume of space; 
	an indirect reflective surface defining a third line of sight, wherein the indirect reflective surface is within the second line of sight originating at the reflective surface but is not within the first line of sight originating from the electro-optical sensor, and wherein the third line of sight originating from the indirect reflective surface includes at least a portion of the identified volume that is not in the first line of sight originating with the active electro-optical sensor;
wherein the optical signal reflected from the reflective surface back to the electro-optical sensor comprises image data gathered by the reflective surface via the second line of sight into the identified volume, and the image data comprises a sufficient resolution to emulate patterns of objects in either the first line of sight or the second line of sight;
wherein if the patterns emulated in the optical signal as reflected by the reflective surface at a first time differ from later characteristics of the optical signal as reflected by the reflective surface at a second time, the sensor identifies movement data corresponding to the objects within the identified volume via the software.  

Allowable Subject Matter
Claims 1 – 4 and 6 – 20 (renumbered as 1 – 19, respectively) are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The Applicant’s argument is persuasive. The claims amendment and further Examiner’s amendment overcomes the prior art of the record. After a further search, no reference is found.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668